Case: 09-10613     Document: 00511216453          Page: 1    Date Filed: 08/26/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           August 26, 2010
                                     No. 09-10613
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

NATHAN LAMAR JONES,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Northern District of Texas
                              USDC No. 4:08-CR-175-1


Before JONES, Chief Judge, and SMITH and CLEMENT, Circuit Judges.
PER CURIAM:*
        Nathan Lamar Jones appeals from his conviction by guilty plea of bank
robbery, for which he received a sentence of 235 months of imprisonment.
Jones’s sentence was the result of an upward departure from the 151-181 month
guideline sentencing range applicable to a level-29, category-VI offender. Jones
contends on appeal that the district court erroneously calculated his offense level
due to its grouping calculations. He further argues that the de novo standard
of review applies to the district court’s error. The Government contends that the

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-10613    Document: 00511216453 Page: 2         Date Filed: 08/26/2010
                                 No. 09-10613

plain error standard of review applies and that Jones cannot demonstrate
reversible plain error.
      Jones was convicted on one count of bank robbery, and he stipulated to the
facts establishing four other robberies. For sentencing purposes, the probation
officer treated the stipulated offenses as if Jones had been convicted of them.
See U.S.S.G. § 1B1.2(c). Pursuant to § 3D1.4, the probation officer assigned one
unit to the count of conviction and one unit for each of the stipulated offenses.
The probation officer assigned a total of five units, then added five levels to the
highest base offense level applicable to any of the single robberies.        Jones
objected to a firearm adjustment to the offense level for one of the robberies. In
response, the probation officer discussed the objection and recommended that it
be rejected. The probation officer informed the district court what the offense
level would be were the district court to agree with the objection. The probation
officer also recalculated the grouping of Jones’s robberies, correctly assigning a
total of four levels for Jones’s five robberies. See § 3D1.4. The change in the
recalculation was not mentioned or discussed, however, and the only indication
that a change was made was the calculation itself.
      The district court overruled Jones’s objections to his presentence report
(PSR) and adopted the findings of fact and statements of law in the PSR,
“subject to and including changes and qualifications made by the addendum.”
Had the grouping recalculation been maintained, Jones’s offense level would
have been 28, and his guideline sentencing range would have been 140-175
months of imprisonment. The district court, however, determined that the
offense level was 29 and that the sentencing range was 151-181 months. The
district court departed to level 31 after finding that the level 29 sentencing range
substantially underrepresented the likelihood that Jones would commit other
crimes. Jones’s 235-month sentence was the highest sentence within the level-
31, category-VI range of 188-235 months. The district court stated that the 235-
month sentence was “necessary to achieve the Court’s objectives of punishment

                                         2
   Case: 09-10613    Document: 00511216453 Page: 3         Date Filed: 08/26/2010
                                 No. 09-10613

[and] protection of the public and in order to comply with the directives of 18
United States Code, Section 3553(a).”
      A district court must be put on notice of a defendant’s objections so it may
have an opportunity to correct them. United States v. Hernandez-Martinez, 485
F.3d 270, 272-73 (5th Cir. 2007). An objection must be raised with sufficient
specificity to alert the district court to the issue before it. See United States v.
Hernandez, 64 F.3d 179, 181 (5th Cir. 1995); see also FDIC v. Mijalis, 15 F.3d
1314, 1327 (5th Cir. 1994) (“if a litigant desires to preserve an argument for
appeal, the litigant must press and not merely intimate the argument during the
proceedings before the district court.”). The record indicates that nobody--not
the probation officer, the Government, or Jones--actively brought the grouping
issue to the district court’s attention. The district court evidently was unaware
that the probation officer had performed new grouping calculations, as is shown
by the departure from level 29 instead of the correct level 28. Had the district
court been alerted to the fact that the recalculated offense level included a
different grouping calculation than the initially calculated offense level, the
district court could have addressed the issue explicitly and employed the
correctly calculated offense level. Jones’s appellate contention thus is reviewed
under the plain error standard. See Hernandez, 64 F.3d at181; Mijalis, 15 F.3d
at 1327.
      To show plain error, the appellant must show a forfeited error that is clear
or obvious and that affects his substantial rights. Puckett v. United States, 129
S. Ct. 1423, 1429 (2009). If the appellant makes such a showing, this court has
the discretion to correct the error but only if it seriously affects the fairness,
integrity, or public reputation of judicial proceedings. Id. Under plain error
review, Jones must demonstrate that the grouping miscalculation affected the
sentence he received; he must “demonstrate a probability sufficient to
undermine confidence in the outcome.” United States v. Akpan, 407 F.3d 360,
377-78 (5th Cir. 2005) (internal quotation marks and citation omitted).

                                         3
  Case: 09-10613    Document: 00511216453 Page: 4       Date Filed: 08/26/2010
                                No. 09-10613

      The district court’s comments suggest that it would have departed to level
31 and a sentence of 235 months even if it had started its departure from level
28. Jones has not shown a reasonable probability that his sentence would have
been different had the district court departed from the correct guideline
sentencing range, and he therefore has failed to demonstrate that the district
court’s error affected his substantial rights. See Akpan, 407 F.3d at 377-78.
      AFFIRMED.




                                       4